The opinion of the Court was delivered by
Moses, C. J.
The question in the case before us is to be confined to the relative rights of Spears and Sartor, under their respective contracts. The claims of the laborers, it is conceded, have been satisfied.
It is immaterial, for the solution of the points raised, whether Spears, the Clerk of the Court, had authority, under the order of Judge Thomas, of 23d February, 1870, to rent out the plantation for the year 1871. The whole difference between the parties, as understood at the argument, consists in the construction which they severally give to the 55th Section of the 120th Chapter of the General Statutes, p. 557. They aver no rights independent of it. Both recognize its validity, by claiming priority under it, and that side is to prevail in whose favor such priority may be determined.
The Act refers, in its language, to “ advances, either in money or supplies, to any person or persons who are engaged, or about to engage, in the cultivation of the soil. The person or persons making such advances shall be entitled to a lien on the crop which may be made during the year upon the land, in the cultivation of which the advances so made have been expended, in preference of all other liens, existing or otherwise.” It really does appear that the mere recital of the statute at once settles th'e question. It contemplates the possession of the land by the person engaged in its culture, and proposes to secure the money and supplies necessary to its proper cultivation, by a lien on the crop which may be thereon made. The advances are supposed to be expended in the cultivation of the crop, both by affording the labor necessary for the purpose and the means of sustaining the labor itself.
Rent cannot enter into the lien as an incident, for it is neither money nor a thing supplied. The Act gives no lien for the use of the land — but only for w'hat is necessary for the cultivation of the land itself. So far from rent being a supply, it is “a profit issuing yearly out of the land.” It cannot be “ expended in the cultivation of the soil,” and the Act clearly refers only to such advances as can be so expended.
The motion is dismissed.
Wright, A. J., and Willard, A. J., concurred.